OPINION FOLLOWING THE SECOND REMAND
DALLY, Judge.
The procedural facts which have been stated in the prior opinions will not be repeated. Another supplemental transcript has been filed; it includes the instruments referred to in Presiding Judge Onion’s prior opinion — the court’s charge, the jury verdict, the judgment, and an additional court’s docket sheet.
The supplemental transcript shows that the competency hearing as ordered by this Court was held. See Brandon v. State, 599 S.W.2d 567 (1979; opinion after remand 1980); Caballero v. State, 590 S.W.2d 714 (1980). The jury selected and sworn to determine whether the petitioner was competent to stand trial in 1974 was properly instructed on the law of competency to stand trial. See Dusky v. United States, 362 U.S. 402, 80 S.Ct. 788, 4 L.Ed.2d 824(1960); Art. 46.02, V.A.C.C.P. The jury returned a verdict finding the petitioner “ . . . was competent to stand trial on May 28, 1974, ...”
*630The evidence, which included the testimony of a psychologist, who with other experts had examined petitioner prior to his trial in 1974, fully supports the jury’s verdict. A judgment based on the jury’s verdict has been entered.
Since it has now been properly determined that the petitioner was competent to stand trial when he was tried in 1974, the relief sought will be denied.
It is so ordered.